                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

KENDALL CODY DALLAS,                               )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )   Case No. 6:21-cv-03065-MDH
                                                   )
MISSOURI DEPARTMENT OF FAMILY                      )
SERVICES, et al.,                                  )
                                                   )
                       Defendant.                  )

                                              ORDER

       Before the Court is its own Order to Show Cause. (Doc. 32). Plaintiff filed his Complaint

in the above-captioned case on April 15, 2021. (Doc. 8). Since then, Plaintiff has not filed or

otherwise appeared in this matter. The Court granted a Motion to Dismiss Defendants Parsons and

Smith on July 15, 2021, upon finding the Motion well taken, after no response to the motion from

Plaintiff. (Doc. 24). A Motion to Dismiss Defendant Brady Musgrave was filed on August 17,

2021, to which Plaintiff has not responded. (Doc. 30). The Court finds this Motion well taken. On

September 1, 2021, the Court ordered Plaintiff to show cause why this case should not be dismissed

for failure to prosecute on or before September 15, 2021. Plaintiff was cautioned that the failure

to respond would result in the dismissal of this action. Plaintiff has not responded to date.

       Pursuant to Federal Rule of Civil Procedure 41(b), the court may dismiss an action for

failure to prosecute or to comply with a court order. Plaintiff has not taken any action in this matter

after filing the Complaint and executing service on three of the five named Defendants. Plaintiff

likewise failed to respond to the Motions to Dismiss filed by these Defendants. Lastly, Plaintiff

failed to comply with the Court’s order to show cause as to why this case should not be dismissed.

Therefore, the above-captioned case is DISMISSED with prejudice as to Defendants Parsons,

                                                  1

         Case 6:21-cv-03065-MDH Document 33 Filed 09/16/21 Page 1 of 2
Smith, and Musgrave and DISMISSED without prejudice as to Defendants Missouri Department

of Family Services and Brianna Shulis pursuant to Rule 41(b).



IT IS SO ORDERED.

Dated: September 16, 2021                                  /s/ Douglas Harpool______
                                                          DOUGLAS HARPOOL
                                                          United States District Judge




                                               2

         Case 6:21-cv-03065-MDH Document 33 Filed 09/16/21 Page 2 of 2
